TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00787-CV



                                     In re Delfino Gonzalez




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Delfino Gonzalez has filed a petition for writ of mandamus seeking to order

the trial court to rule on certain motions. We deny the petition. See Tex. R. App. P. 52.8(a), (d).




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Filed: February 16, 2007